Citation Nr: 1758790	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of mouth injury due to trauma.

2.  Entitlement to service connection for residuals of mouth injury due to trauma.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to July 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2013 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In November 2016, the Veteran submitted a claim for entitlement to service connection for hypertensive headaches secondary to hypertension.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in November 2016.  In June 2017, the RO issued a rating decision adjudicating the issue of entitlement to a rating in excess of 40 percent for hypertension.  However, the RO has not yet adjudicated the issue of entitlement to service connection for hypertensive headaches secondary to hypertension.

In addition, the Veteran submitted a separate claim in November 2016 for entitlement to a temporary total disability rating based on the need for convalescence following right shoulder surgery.  See VA Form 21-526EZ received in November 2016.  The RO has not yet adjudicated the issue.

Accordingly, the issues of entitlement to service connection for hypertensive headaches secondary to hypertension and entitlement to a temporary total disability rating based on the need for convalescence following right shoulder surgery have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for residuals of mouth injury due to trauma and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a mouth injury due to trauma was denied in April 2000, October 2000, and June 2001 rating decisions; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following notice of the June 2001 rating decision.

2.  Evidence received since the issuance of the June 2001 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a mouth injury due to trauma.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final as to the issue of entitlement to service connection for a mouth injury due to trauma.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence having been received, the claim for entitlement to service connection for residuals of a mouth injury due to trauma is reopened.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a mouth injury due to trauma.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than as precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis

The Veteran submitted an original claim for entitlement to service connection for a mouth injury due to trauma in November 1999.  See VA Form 21-4138, Statement in Support of Claim, received in November 1999.  In the April 2000 and October 2000 rating decisions, the RO denied the Veteran's claim, finding the claim not to be well grounded.  Following issuance of additional notice in compliance with the VCAA, the RO readjudicated the claim in the June 2001 rating decision.  In the June 2001 rating decision, the RO denied the claim because the service treatment records did not show any trauma to the mouth during service, and the current medical treatment records did not show a current disability of the mouth that may causally be related to an injury during active service.  The RO notified the Veteran of the decision in a letter dated in June 2001.  The notification letter explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the June 2001 rating decision's denial of entitlement to service connection for a mouth injury due to trauma.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The June 2001 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final June 2001 rating decision includes the Veteran's October 2016 Board hearing testimony and VA treatment records.  At the October 2016 Board hearing, the Veteran testified that his in-service injury required placement of a crown, that the crown led to misalignment of the jaw, and that he has developed temporomandibular joint disorder (TMJ) due to the misalignment.  The VA treatment records show that the Veteran has been diagnosed with TMJ.  This evidence is new in that it was not previously considered by VA.  It is also material because it indicates that the Veteran has been diagnosed with TMJ and suggests that the TMJ may be caused by or aggravated by the Veteran's in-service mouth injury, to include misalignment of the jaw due to the crown placed during service.  As discussed in the Remand section below, this evidence triggers VA's duty to assist the Veteran.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for residuals of a mouth injury due to trauma, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of a mouth injury due to trauma is reopened.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Residuals of Mouth Injury due to Trauma

The Veteran seeks entitlement to service connection for a dental condition.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in March 2012.  He was provided a VA Dental and Oral Conditions (other than TMJ) examination in January 2014.  The examiner reviewed the record and examined the Veteran.  He noted the Veteran's in-service lingual fracture of tooth number 8, which necessitated placement of a full crown on that tooth.  The examiner noted that the crown on tooth number 8 was "totally serviceable and there is no evidence of periodontal disease."  The examiner provided no further opinions as to the Veteran's dental and oral conditions.

At the October 2016 Board hearing, the Veteran testified that the crown on tooth number 8 that he received during his active service led to misalignment of the jaw, and that he has developed TMJ due to the misalignment.  The VA treatment records confirm that that the Veteran has been diagnosed with TMJ, which is manifested by pain, popping, and locking of the jaw.  The January 2014 VA examination report does not reflect consideration of TMJ or include an opinion as to any possible relationship between the TMJ and the Veteran's active service.  Therefore, the Board finds that the issue must be remanded so that a VA opinion or further VA examination may be provided as to any such possible relationship.

In addition, at the October 2016 Board hearing, the Veteran testified that he received treatment for his TMJ from a chiropractor "years ago".  The VA treatment records reference such treatment, but records pertaining to that treatment are not of record.  On remand, the AOJ should therefore also communicate with the Veteran to identify and authorize release of those chiropractic treatment records, and then obtain any records so identified.

Service Connection for Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  The VA treatment records show that he underwent a sleep study in January 2013, which revealed mild to moderate obstructive sleep apnea.

The Veteran initially claimed entitlement to service connection for obstructive sleep apnea as secondary to his service-connected hypertension.  See VA Form 21-526 received in July 2013.  He was provided a VA sleep apnea examination as to the claim in September 2013.  The VA examiner opined, "It is less likely than not that the sleep apnea is not due to his [hypertension].  However, sleep apnea can worsen hypertension."  The opinion does not include any rationale to support the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the opinion states only that the sleep apnea "is not due to" the Veteran's service-connected hypertension and explains that sleep apnea can aggravate hypertension.  The examiner did not provide an opinion as to whether the sleep apnea may be aggravated by the service-connected hypertension.  See 38 C.F.R. § 3.310(b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation).  Therefore, the examination is inadequate for decision-making purposes, and a new opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, at the October 2016 Board hearing, the Veteran testified that, during his active service, his roommate told him that he would snore loudly and his wife told him that he would stop breathing while sleeping.  As such, the Veteran has contended that his current obstructive sleep apnea had its onset during his active service or is otherwise directly related to his active.  On remand, the examiner must therefore also provide an opinion as to whether the Veteran's current obstructive sleep apnea may be directly related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from the chiropractor who treated him for his TMJ symptoms.  All attempts to obtain the records so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and a copy of this remand to the VA clinician who conducted the January 2014 VA oral and dental examination or, if that clinician is unavailable or is not qualified to provide the information requested below, to another qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current TMJ had its onset during his active service or is otherwise causally or etiologically related to his active service, to include the in-service traumatic injury that necessitated placement of a crown on tooth number 8.  Any opinion provided in this regard must reflect consideration of the Veteran's assertion that the crown at tooth number 8 caused misalignment of his jaw, which in turn caused his TMJ.  See October 2016 Board hearing transcript.

The examiner should indicate that the record was reviewed.  All opinions given must be supported by rationale that provides an analysis the Board can consider and weigh against any contrary opinions.

3.  Forward the record and a copy of this remand to the VA clinician who conducted the September 2013 VA sleep apnea examination or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea had its onset during his active service or is otherwise causally or etiologically related to his active service.  Any opinion provided in this regard must reflect consideration of the Veteran's assertions that he was told during his active service that he would at times snore loudly and stop breathing while sleeping.  See October 2016 Board hearing transcript.  For purposes of providing this opinion, the examiner should assume such assertions to be credible despite the lack of contemporaneous medical records documenting such signs or symptoms.

b) If the response to the above is in the negative, then provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected disabilities, specifically to include hypertension.

c) If the response to the above is in the negative, then provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated by his service-connected disabilities, specifically to include hypertension.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  All opinions given must be supported by rationale that provides an analysis the Board can consider and weigh against any contrary opinions.

4.  After completion of the above, review the expanded record, including the evidence entered since the statements of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


